Order filed June 4, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-01019-CV
                                   ____________

                         NEWELL M. EVANS, Appellant

                                        V.

                        THEODORE P. FULLER, Appellee


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-DCV-187877

                                    ORDER

      A supplemental clerk’s record on indigence was filed May 28, 2015. Our
review has determined that a relevant item has been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s
order on indigence.
       The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before June 18, 2015, containing the trial court’s order on
indigence.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM